Bloodworth, J.,
concurring specially. I do not think the original contract or order is ambiguous. It clearly shows that the plaintiff, the shipper, was to prepay the freight. A witness for plaintiff swore: " Transportation charges were not prepaid.” H. G. Aaron, a son of the purchaser (who was dead), swore: "Aaron, Georgia, is a non-agency, prepay station, and was at the time these goods were ordered. These goods never arrived at Aaron, Georgia, as ordered over the Midland Railroad. No delivery was ever made to my father in his lifetime, nor to any of us since his death. *671We never got the bill of lading covering this shipment at all.” It was also shown and undisputed that “ in the event freight is shipped to Aaron, Georgia, and the freight is not prepaid, it is held up in transit and not allowed to be sent there until the freight is fully prepaid.” The order provided that the freight should be prepaid. This was not done. The goods never arrived at Aaron. Therefore I think the judge erred in directing a verdict for the plaintiff, and I concur in the judgment of reversal.